Case: 4:19-cr-00718-RWS-JMB Doc. #: 6 Filed: 08/29/19 Page: 1 of 3 PageID #: 26


                                                                                           FILED
                                 IN THE UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MISSOURI                       AUG 2 9 2019
                                           EASTERN DIVISION
                                                                                       U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS
UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )~~~~~~~~~~~~


            vs.                                 j 4:19CR718 RWS/JMB
                                                )
CHRISTOPHER SANTEL MOORE,                       )
     aka "Wo";                                  )
                                                )
                    Defendant.                  )


                     MOTION FOR PRE-TRIAL DETENTION AND HEARING

            Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq.
  '\

       As and for its grounds for detention, the government requests this Court to consider the

following factors pursuant to Title 18, United States Code, Sectiori 3142(g)(l ), (2), and (3):

                                          Presumption of Detention

       1.         The defendant is charged in Count 1 with offenses for which a maximum term of

imprisonment of 20 years is prescribed in the Controlled Substances Act Title 21, United States

Code, Section 801, et seq.), conspiracy to distribute controlled. substances.
Case: 4:19-cr-00718-RWS-JMB Doc. #: 6 Filed: 08/29/19 Page: 2 of 3 PageID #: 27



         2.        Accordingly, a rebuttable
                                    .
                                             presumption arises, pursuant to Title
                                                                               I
                                                                                   18, United States Code,

Section 3142(e)(3), that there are no conditions or combination of conditions which will

reasonably assure the safety of any other person and the community.

                                   The Nature and Circumstances of the Offense

              3.       The defendant is charged in Count I of the Indictment with Conspiracy to Distribute

both heroin and fentanyl.

              4.       The current case involves Christopher Moore acting as a distributor of heroin and

fentanyl to multiple, lower-level dealers, who would then redistribute the controlled substances

throughout the St. Louis Metropolitan area.

              5.       Christopher Moore and his cousin, co-defendant Marcus Moore, ran a car wash

located at 3840 Cote Brilliante, in the City of St. Louis, which served as a base of their criminal

enterprise. From this location, Christopher Moore is captured on wiretap surveillance and physical

surveillance dealing heroin, fentanyl, and exchanging firearms with subjects who would meet him

there.

                             The Weight of the Evidence Against the Defendant

              6.       The defendant is a documented member of the Cochran Crips criminal street gang

with very close ties to the 41 Delmar Mob criminal street gang, which, in addition to narcotics

dealing, has been involved in multiple acts of violence, to include murder, throughout the St. Louis

area since as early as the 1990s.

          7.           The defendant is captured on both audio and video surveillance engaging in his

criminal activities and, on pole camera footage from the car wash, is frequently seen in possession

of firearms.

                           The History and Characteristics of the Defendant and
                        the Nature and Seriousness of the Danger to the Community
Case: 4:19-cr-00718-RWS-JMB Doc. #: 6 Filed: 08/29/19 Page: 3 of 3 PageID #: 28




       8.      The defendant has multiple felony convictions, the most recent of which involved

him being sentenced to 12 years in the Missouri Department of Corrections for an Assault in the

Second Degree and Armed Criminal Action.

       9.      Given the defendant's significant gang affiliations, his criminal history, and the
                                            "
nature of the present offense, the Government believes that the defendant possesses the resources

to flee and that he presents a significant danger to the community.

       WHEREFORE, the government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.



                                                Respectfully submitted,


                                                JEFFREY B. JENSEN
                                                UNITED STATES ATTORNEY


                                                Isl Angie E. Danis
                                                ANGIE E. DANIS, #64805MO
                                                Assistant United States Attorney
                                                Thomas F. Eagleton Courthouse
                                                111 South Tenth Street, 20th Floor
                                                St. Louis, Missouri 63102
                                                (314) 539-2200
